Title: General Orders, 23 April 1783
From: Washington, George
To: 


                        
                            
                                
                             Wednesday April 23d 1783
                            Parole Newyork.
                            Countersigns Connecticut, Jersey.
                        
                        For the day tomorrow Brigr Genl Dayton
                         Brig. Q.M. Jersey Brigade
                        The Maryland Detachment gives the Guards and the 4th Massachusetts regt the fatigues tomorrow.
                        In future the Troop shall beat at 8 o’clock in the morning and the Tattoo at 9 in the evening.
                    